DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-24) in the reply filed on January 13, 2022 is acknowledged. 
Claim 25-36 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/13/2022.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8-12, 14, 17, 19-24 are rejected under 35 U.S.C. 103 as being obvious over Schuller (US-20080060383A1-A1) further in view of Boaz (US-7367205-B1) and Buckett et al (WO-0216277-A1).
Regarding Claim 1, 8, 14, and 19, Schuller teaches of a glass tempering and nickel sulfide detection method that completely avoids fissures/defects [0014], reading on failure reduction. Schuller’s invention brings the glass to a temperature of at least 600° C. Schuller teaches that it is known in the art that conventional thermal tempering of intensely cooled by blowing with cold air in the presence of nickel sulfide inclusions leads to spontaneous fracture due to the slow conversion of α-NiS to β-NiS at room temperature [0006]. Schuller teaches keeping NiS inclusions at higher temperatures prior to quenching  [0032-0033].
In the same field of endeavor, Boaz teaches using directed energy during the cooling step to maintain higher internal temperatures and improve the efficiency of the quench process (Col. 3 Line 56-Col. 4 Line 6). It would have been obvious to one of ordinary skill in the art to modify the holding and quench step taught by Schuller by adding directed energy as taught by Boaz to maintain the heat of the material containing inclusions at higher temperatures while still allowing for rapid cooling thus increasing process efficiency.


Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination .

Regarding Claims 4 and 17, according to modified Schuller of Claim 1 and 14,  Boaz teaches of directing additional energy over an area of the glass (Col. 5 Line 1-Line 16).

Regarding Claims 10, 11, 21, and 22, according to modified Schuller of Claim 1 and 14, Boaz teaches of directing additional energy across the width from above the glass panel using an energy source 116 positioned over and/or below the glass sheet (Col. 5 Line 1-7).


Regarding Claims 12 and 23, according to modified Schuller of Claim 10 and 21, Schuller teaches of an invention that detects the size and location of the nickel sulfide inclusions in glass during the step of adding additional energy [0013]. However, Boaz and thus Modified Schuller as applied above operates without knowledge of nickel sulfide presence or location in the glass.


Claims 2, 3, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) by or, in the alternative, under 35 U.S.C. 103 as being obvious over Schuller (US-20080060383A1-A1) in view of Boaz (US-7367205-B1) and Buckett et al (WO-0216277-A1) as applied to Claim 1, and further in view of Novak et al (US-20120171632-A1).
Regarding Claim 2 and 15, according to modified Schuller of Claim 1 and 14, Schuller teaches of using a darkroom connected to the continuous furnace to mitigate light penetration from the furnace interrupt electromagnetic radiation, with an opening through which radiation may exit [0033-0034]. Further, Boaz teaches of heating/cooling section 106 with an optional door system (Col. 6 Line 4-10); modified Schuller has a tempering chamber. In related electromagnetic radiation glass heat treatment art, Novak teaches of heat treatment chamber 21 with windows [0026]. It would be obvious to one of ordinary skill in the art at the time of invention to illuminate the glass in a tempering chamber through a window to concentrate energy of the substrate to avoid damage to the chamber walls.

Regarding Claims 3 and 16, according to modified Schuller of Claim 2 and 16, Novak teaches the windows need to transmit electromagnetic radiation and withstand the convection of the heat-treatment chamber [0026]. Novak does not explicitly state quartz is used for the window; however, it would be obvious to one of ordinary skill in the art at the time of invention to choose quartz as a high transmittance and high temperature insulating material suitable for the intended use.
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Claims 5-7, 13, 18, and 24 are rejected under 35 U.S.C. 103 as being obvious over Schuller (US-20080060383A1-A1) in view of Boaz (US-7367205-B1) and Buckett et al (WO-0216277-A1) as applied to Claim 1, and further in view of Hilcken et al (WO-2015162303-A1, English translation provided by Espacenet).
Regarding Claims 5-7, and 18, according to modified Schuller of Claim 1 and 14, the combination as applied to claim 1 teaches adding heat using radiant energy but doesn’t teach specific wavelengths. In the same field of endeavor, making glass plates, Hilcken teaches that NiS inclusion show increase energy absorption in the 400 to 800 nm wavelength range [0131]. It would be obvious to one of ordinary skill in the art to use directed energy corresponding to this wavelength range in order to specifically target and excite the nickel sulfide inclusions for phase transformation during the directed energy step of the quenching process.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have wavelengths of 400-1200 nm that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Regarding Claims 13 and 24, according to modified Schuller of Claim 1 and 14, Boaz teaches of bus bar 118 (Col. 5 Line 7) that directs additional energy to an area of the glass. In the same field of endeavor, Hilcken also teaches of illuminating the glass pane with camera bar 4 and 5 [0147]. The additional energy is directed to an area of the glass regardless of the presence of nickel sulfide inclusions, but also further illumination to areas where inclusions are possible/probable [0041-0043]. It would be obvious to one of ordinary skill in the art to direct energy to areas of the glass nickel based inclusions are believed to be present to reduce energy consumption by the additional energy source.


Claims 9 and 20 are rejected under 35 U.S.C. 103 as being obvious over Schuller (US-20080060383A1-A1) in view of Boaz (US-7367205-B1) and Buckett et al (WO-0216277-A1) as applied to Claim 1, and further in view of Dubeil et al (WO-2014124754-A1, English translation provided by Espacenet).
Regarding Claims 9 and 20, according to modified Schuller of Claim 1 and 14, Schuller teaches that it is known in the art to convert α-NiS to β-NiS inclusions in the form of a heat soak test to reduce probability of spontaneous fracture [0008]. In the same field of endeavor, Dubeil teaches of using laser radiation to heat particles [0019-20], such as nickel sulfide [0013]. Dubeil also teaches of the heat soak test to convert NiS to prevent spontaneous fracture [0013]. It would be obvious to one of ordinary skill in the art at the time of invention that modified Schuller direct additional energy to NiS inclusions to transform them to stable beta phase for improved product safety and omit the need for the heat soak test.
Modified Schuller is silent on the energy amount sufficient to transform alpha to beta-phase Nickel Sulfide in the final glass product. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN-108585457-A: Yang teaches of irradiate glass with gamma-rays during the cooling procedure of glass tempering process to change NiS to beta phase. This publication substantially overlaps with instant application; however, with regards to the US filing, this publication is a 102(b)(1) exception.
WO-2007051582-A1: Schuller teaches of using 200-2000 nm wavelength range to detect nickel sulfide radiation.
US-4913720-A: Gardon et al teaches that glass sheets with Nickel Sulfide inclusions preferentially fracture on paths with inclusions with greater center tension.
US-20140290310-A1: Green teaches laser tempering to avoid nickel sulfide inclusion.
CN-105621872-A: Liu et al teaches uses black body radiation on the nickel sulfide inclusions to control temper of glass sheet
CN-106630567-A and CN-106746545-A: Li et al teaches of the difficulties of tempering with nickel sulfide inclusions and dissolving the inclusions before tempering
CN-108069587-A: Liu teaches of alpha and beta phase nickel sulfide and how to use the impurities to control tempering of the glass before dissolving impurities
CN-110117156-A: Bai et al teaches of using nickel sulfide phase transition to control tempering of borosilicate glass
CN-105621871-A: Liu et al teaches of homogenizing nickel sulfide phase transition while tempering glass.
WO-03014034-A1: Hesselbach et al teaches of a heat-soak test to separate glass panes with nickel sulfide inclusions by preferentially growing inclusions until fracture of pane
US-3776707-A: Inoue et al teaches of alpha and beta phase nickel sulfide impurities create cracks that self-destruct the glass sheet, similar to the heat-soak test of Hesselbach above.
US10988404B2: Seto teaches of a glass with overlapping composition as applicant with nickel sulfide impurities and is thermally tempered.
EP-1413557-A1: Sakai et al teaches of a glass within the composition range of applicant with nickel sulfide impurities that undergo a heat-soak test of varying cooling rates.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741